DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-9, and 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,393,420. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent includes each of the limitations of the claims of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 11, the claim recites a fan configured to provide airflow across the heat exchanger such that the heat exchanger is air cooled. However claim 6, from which claim 11 depends, requires a valve to modulate a second working fluid through the heat exchanger. There is no disclosure in the instant application of a heat exchanger which has both flow of a second fluid controlled by a valve and flow of air provided by a fan. Instead, cooling of a heat exchanger is performed be either a working fluid OR a valve (see Figures 3-5). Therefore it is unclear whether the inventor had possession of the claimed invention at the time the application was filed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaga (US 2009/0064710).
	As to claims 1, 6, and 13, Kaga discloses a refrigeration system (Fig. 2) comprising:
	a refrigeration circuit 34 including a compressor CM, a first heat exchanger 38, an expansion device EV, and a cooling unit EP arranged to cool air circulated in a temperature-controlled storage (paragraph 21, system is used for a refrigerator or freezer); and
	a cooling circuit 62 including a second heat exchanger 36 in fluid communication with the first heat exchanger 38 via a second working fluid such that heat from the first working fluid is transferred to the second working fluid, the cooling circuit 62 further including a valve 64 operable to modulate a flow rate of the second working fluid through the first heat exchanger 38;
	wherein the system is configured to control valve 64 (thus inherently including a controller) to maintain a desired pressure of the first working fluid at an inlet of the first heat exchanger 38 (paragraph 5 discloses that ambient temperature affects the ability of a refrigerant cycle to maintain a desired high side pressure at a condenser inlet and the invention is set forth to solve this issue as disclosed at paragraph 39 by modulating the valve 64 to maintain desired system parameters, thus the system is configured to maintain a desired pressure at the first working fluid inlet of the first heat exchanger 38.)
As to claim 12, Kaga discloses the heat exchanger 38 being liquid-cooled with the second working fluid via liquid piping 44.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 7-9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaga as applied in the rejections above, and further in view of Nagai (US 5,436,547).
	As to claims 2, 7, and 14, Kaga does not explicitly teach a first fan that provides an airflow across the cooling unit EP to provide a cooled airflow to the space. However, Nagai teaches that it is known to utilize a fan 59 at indoor unit 56 to provide conditioned airflow to a temperature controlled space (Fig. 6). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the system of Kaga to utilize a first fan at cooling unit EP as taught by Nagai because it would provide efficient heat exchange at the cooling unit (Nagai, col. 9, lines 45-49).
As to claims 3-4, 8-9, and 15, Kaga, as modified, does not explicitly teach modulating a speed of the fan or operating the expansion device EV to maintain a desired temperature of the space. However, the examiner takes Official Notice that it is well known in the art to utilize a controller to modulate a cooling fan speed and/or .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kaga (US 2009/0064710) as applied in the rejections above.
	As to claim 11, Kaga does not explicitly teach a fan configured to provide an airflow across the heat exchanger 38. However, the examiner takes Official Notice that it is well known in the art to utilize a fan to cool a condenser. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to operate Kaga in the manner as claimed because it would allow for increased control of the heat exchange at exchanger 38.

Response to Arguments
Applicant’s arguments, see page 7, filed 3/1/2021, with respect to the rejection(s) of claim(s) 1-4, 6-9, and 11-15 under 35 U.S.C. 101 for statutory double patenting have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made for non-statutory double patenting and also in view of Kaga (US 2009/0064710) and Nagai (US 5,436,547).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763